Citation Nr: 0420370	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-19 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
rating decision of January 7, 1993, that denied entitlement 
to a compensable rating for the veteran's service-connected 
right and left knee arthralgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1965 
to September 1992. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which found that no revision was warranted in the  
January 1993 decision to assign non-compensable evaluations 
to the veteran's service-connected right and left knee 
arthralgia.   


FINDINGS OF FACT

1.  In an unappealed RO rating decision dated January 1993, 
the RO initially granted service connection for right and 
left knee arthralgia, and assigned a non-compensable 
evaluation for each disability.

2.  The unappealed RO rating decision dated January 1993 was 
reasonably supported by the evidence of record at the time, 
was consistent with the laws and regulations then in effect, 
and was not undebatedly erroneous.


CONCLUSION OF LAW

The January 1993 rating decision that granted service 
connection for right and left knee arthralgia, and assigned a 
non-compensable evaluation for each disability, does not 
constitute clear and unmistakable error (CUE).  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.105(a) (2003). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

The veteran's December 1972 service examination indicated 
clinically normal lower extremities.  According to the report 
of medical history at the time, the veteran never had and did 
not presently have bone, joint or other deformity, or a 
"trick" or locked knee.  

The veteran's July 1977 and May 1984 service examinations 
indicated clinically normal lower extremities.  According to 
the May 1984 report of medical history, the veteran had 
sports-related, minor injuries to his right knee, in Korea 
during 
1971-1972.  

In August 1984, the veteran complained of heel pain in his 
left foot.  The clinical assessment was heel pain syndrome, 
left foot.  In October 1985, the veteran was again assessed 
with heel pain syndrome, left foot.  

In March 1987, the veteran reported right knee pain after 
running, for the past two years.  The pain was located in the 
medial aspect, and a crunching sound was reported when he 
climbed stairs.  Pain and tightness was experienced in the 
back of his right knee.  The provisional diagnosis and 
assessment was patellar femoral syndrome.  In April 1987, the 
veteran indicated he had pain in his right knee for 15 years, 
following an injury.  Running caused right knee pain.  The 
pain was anterior and anteriomedial.  There was some quad 
atrophy, but no instability was noted.  Positive patellar 
inhibition sign and crepitus was indicated.  No McMurray's 
was noted.  X-rays taken were not remarkable.  The impression 
was chondromalacia of the patella, right knee.  

An additional April 1987 service medical record indicated 
that the veteran complained of right knee pain which began in 
1980, with an increase in his running routine.  The veteran 
related a touch football injury to his right knee pain.  He 
indicated minimal pain at present, and described pain 
occurring after activity.  No medications were taken 
presently.  X-rays taken were within normal limits.  
Objectively, the veteran's gait was within normal limits.  He 
had full active range of motion in both knees.  No edema or 
discoloration was noted.  Strength was normal, bilaterally.  
Positive grid test was noted for crepitus, but not pain.  The 
assessment was probable patellar femoral pain syndrome, right 
knee.  A follow-up April 1987 medical report indicated that 
the veteran had been pain-free for the past two weeks, except 
for one incident regarding uneven ground.  Objective evidence 
showed negative patella grind for pain or crepitus.  The 
assessment was resolving patellar femoral pain, right knee.

A May 1988 orthopedic clinic report indicated that the 
veteran's right knee had improved on physical therapy.  In 
August 1990, it was noted that the veteran developed left 
heel pain, which resolved spontaneously.  It was noted that 
right knee pain had resolved with medication and rest.  The 
veteran now presented with left knee pain, posterior and 
medial.  Objectively, the veteran was independently 
ambulatory.  Full range of motion of the left knee with pain 
in the medial posterior aspect was noted.  The assessment was 
patellar femoral syndrome, both knees, and meniscal, medial 
tear was ruled out.  An August 1990 radiographic report 
indicated suprapatellar effusion of the left knee, and 
question possible incomplete avulsion.  In October 1990, a 
medical report indicated that the veteran had a five month 
history of left knee pain.  He had consistently presented 
with pain in the medial posterior aspect of the left knee, 
with full flexion.  The provisional diagnosis was left knee 
pain, rule out meniscal tear.   

In January 1991, the veteran had continued symptoms of 
patellar femoral syndrome.  Objectively, the veteran's left 
knee was without effusion, but he had patellar crepitus and 
pain with compression during flexion.  Full range of motion 
was noted.  No ligamentous laxity was noted.  In April 1991, 
the veteran complained of left knee pain.  The knee was 
stable, with no effusion.  Full range of motion was noted.  
Some pain was noted with patellar femoral compression and 
manipulation.  The assessment was patellar femoral pain.




The veteran's June 1992 retirement examination indicated 
clinically normal lower extremities.  A notation indicated 
that the veteran had patellar femoral syndrome of both knees.  
According to the report of medical history at the time, the 
veteran never had and did not presently have bone, joint or 
other deformity, but did have a "trick" or locked knee.  
The medical history report noted bilateral knee pain with 
running.  
  
In July 1992, the veteran filed a claim seeking service 
connection for knee pain, both knees.  He indicated that his 
bilateral knee condition began in 1983.  The veteran 
indicated that he had heel pain, which may have began in 
1986.  

In November 1992, the veteran was given a VA examination.  
The veteran complained of bilateral knee weakness and pain 
upon going up and down stairs.  He noted pain in the anterior 
knees with running over the past year.  He noted that his 
knees were quite stiff when got up to walk after having been 
seated for a period  of time.  The veteran indicated that he 
initially injured his knees in 1972 when playing in a 
training session involving a football game without pads or 
other protection.  He injured his right knee and ankle at the 
time.  He was required to use crutches for a period of time.  
He had not had to use crutches since that initial injury.  He 
had no surgery on his knees.  The veteran also had a history 
of right ankle injury dating back to 1972.  He currently had 
no complaints involving the right ankle.  He had a history of 
pain beneath the right heel which occurred during running in 
physical training.  X-rays taken of both knees, including 
standing anterior-posterior in addition to lateral notch and 
patellar views, were negative for any abnormality.

Upon examination of the knees, right flexion was to 120 
degrees and left flexion was to 123 degrees, with normal 
flexion being 145.  Right knee extension was from 120/0, and 
left knee extension was from 123/0, with normal being 145.  
The diagnosis was bilateral knee arthralgia with very mildly 
diminished range of motion - consider chondromalacia 
patellae, although not particularly evident on 
x-ray examination.  The diagnosis also indicated history of 
right ankle injury, currently inactive, and history of right 
heel pain, possible plantar fasciitis, currently inactive.  
The VA examiner commented that the veteran's knee pain seemed 
limited to specific situations such as stair climbing.  There 
was no specific anatomic abnormality, although there could be 
chondromalacia patellae which was not visibly manifested at 
this time.

In a January 1993 rating decision, the RO granted service 
connection for right and left knee arthralgia, and assigned a 
non-compensable evaluation for each disability.  The rating 
decision noted that the veteran's right ankle was not 
symptomatic, and there was no abnormality found at this time.  
The veteran was seen the last few years of service for right 
and left knee pain, currently diagnosed as arthralgia on the 
VA examination.  The veteran indicated discomfort when 
running long distances, and when going up and down stairs.  
The RO noted that the only abnormality at this time was some 
slight limitation of motion to 120 degrees on the right, and 
123 on the left, with 145 being normal.  Extension was fairly 
good at 120 and 123.  No ligamentous laxity or other 
abnormalities were shown.  The veteran was diagnosed with 
arthralgia, and very mildly diminished range of motion.  X-
rays did not show any abnormality.  The RO noted that the 
veteran had right heel pain of an acute nature which was 
diagnosed as plantar fasciitis, which cleared up and had not 
bothered him since.
 
In February 1993, the RO sent a letter to the veteran 
informing him of the January 1993 rating decision.

Analysis

I.	Notification of VCAA Requirements

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted. Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  The VCAA codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A.  

The Board notes that it is not required to provide 
notification of VCAA with respect to the veteran's claim of 
clear and unmistakable error.  The Court has held that the 
provisions of VCAA do not apply to a claim based on a 
previous decision having been the result of CUE.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001).  The Court found that 
an attempt to obtain benefits based on an allegation of CUE 
"is fundamentally different from any other kind of action in 
the VA adjudicative process."  Livesay, 15 Vet. App. at 178.  
As such, an allegation of CUE does not represent a "claim" 
but rather is a collateral attack on a final decision.  The 
provisions of the VCAA, therefore, are not applicable to the 
adjudication of the issue of CUE in a prior final decision.

	II.	Relevant Law and Regulations

Pursuant to 38 C.F.R. § 3.104(a) (2003), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108.  An exception to this rule is when 
the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 7103 (West 2002). 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

The assignment of a disability rating can be grounds for CUE 
if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991).  
"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994). "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

In this case, the record to be reviewed for CUE must be based 
on the record and the law that existed at the time of the 
January 1993 rating decision.  38 C.F.R. § 3.105.  

At the time of the January 1993 rating decision, disability 
ratings were determined by applying the criteria set forth in 
VA's Schedule for Rating Disabilities, which were based on 
the average impairment of earning capacity.  Individual 
disabilities were assigned separate diagnostic codes.  38 
U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (1992).

In the January 1993 RO decision, the veteran's right and left 
knee disabilities were rated on the basis of demonstrated 
knee impairment, with related factors including limitation of 
motion in extension and/or flexion, subluxation, weakness, 
episodes of "locking", pain and effusion into the joint, 
instability, associated knee or ankle disability, arthritis, 
and ankylosis.  See 1992 VA Schedule for Rating Disabilities 
(effective July 1, 1992), Diagnostic Codes 5256 - 5274.

Under Diagnostic Code (DC) 5260, a non-compensable rating is 
warranted when leg flexion is limited to 60 degrees.  A 10 
percent rating is warranted when leg flexion is limited to 45 
degrees.

Under Diagnostic Code (DC) 5261, a non-compensable rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when leg extension is limited to 
10 degrees.


III.	Whether there was clear and unmistakable 
error (CUE) in the rating decision of 
January 7, 1993, that denied entitlement 
to a compensable rating for the veteran's 
service-connected right and left knee 
arthralgia.  

In a claim based on CUE, it cannot be over emphasized that 
the claimant must give persuasive reasons as to why the 
result of the prior determination would have been manifestly 
different but for the alleged error.  There is a presumption 
of validity to otherwise final decisions, and the presumption 
is even stronger where the decision is being collaterally 
attacked as in a CUE claim.

Turning to the merits of the appeal, the Board notes that the 
veteran did not file an appeal within one year of the 
February 1993 notification of the rating decision dated 
January 1993.  Therefore, this decision became final.  Such a 
final decision may, however, be reversed or amended where 
evidence establishes that CUE existed. 
38 C.F.R. § 3.105(a) (2003).

In this case, it does not appear that the veteran or his 
representative has alleged that the facts contained in the 
record at the time of the January 1993 rating decision were 
incorrect in any manner.  According to the December 2000 
statement of his representative, however, the veteran 
contends that his bilateral knee conditions were "improperly 
evaluated."  He argues that evidence from his November 1992 
VA examination clearly shows limitation of motion, and pain 
on motion of both knees, therefore, a compensable evaluation 
should have been assigned for each knee.  

Based on thorough review of the claims file, the correct 
facts from the veteran's service medical records and the 
November 1992 VA examination report were all considered at 
the time of the January 1993 RO decision.  The RO properly 
noted the veteran's complaints of right and left knee pain 
during his last years of service, and the veteran's diagnosis 
of arthralgia of both knees at the November 1992 VA exam.  
The RO recognized the veteran's bilateral knee pain and 
discomfort experienced as a result of his running and moving 
up and down stairs.  Results from the November 1992 VA exam 
were documented, where slight limitation of motion was 
observed regarding the veteran's right and left knees.  Right 
knee flexion was to 120 degrees, and left knee flexion was to 
123 degrees, with 140 being normal.  Knee extension was noted 
as fairly good at 120 on the right, and 123 on the left.  The 
RO specifically noted that the veteran's bilateral knee x-
rays did not show any abnormality.  While the veteran's right 
heel pain was diagnosed as plantar fasciitis, it had cleared 
up and did not presently bother him.       

Based on the evidence of record in January 1993, there was no 
limitation of motion to the extent that warranted a 
compensable evaluation.  According to results from the 
November 1992 VA exam, both knees extended fully to 0 
degrees.  Therefore, a 10 percent rating (where extension is 
limited to 10 degrees) was not warranted under DC 5261.  
Furthermore, the right and left knee flexed to 120 and 123 
degrees respectively, well beyond the 45 degrees required for 
a 10 percent evaluation under DC 5260. 

Regarding the veteran's argument that his pain on motion of 
both knees was not taken into consideration and that 
38 C.F.R. § 4.40, 4.45 and 4.59 were misapplied, this 
argument is focused on the judgment used by the RO in the 
January 1993 rating decision.  In essence, the veteran's 
argument is that he disagrees with the way that the evidence 
of his bilateral knee conditions was weighed and evaluated in 
January 1993.      

Although different individuals may now view the evidence in 
existence at the time of the January 1993 decision in a 
different light, the fact that the rating board evaluated 
that evidence and found that it did not show entitlement to a 
compensable disability rating in 1993 does not amount to CUE. 
A matter of judgment cannot, by definition, be undebatable or 
clearly erroneous. 



In sum, the objective evidence does not identify an 
undebatedly erroneous decision regarding the level of the 
veteran's right and left knee disability.  Rather, the 
January 1993 decision appears to be appropriate based on the 
contemporaneous objective medical evidence at the time.  
Accordingly, the Board finds that the initial rating decision 
by the RO in January 1993 was fully consistent with the 
applicable law and regulations at the time of the decision.

The Board notes that many years after the January 1993 
decision at issue here, a December 2002 rating decision 
increased evaluation of the veteran's right and left knee 
disabilities from 0 to 10 percent, effective May 2002.  The 
December 2002 decision, however, was clearly based on 
evidence from a November 2002 VA examination, which showed 
that the veteran now had degenerative joint disease of both 
knees.  Clearly, these facts from 2002 could not have been 
considered by adjudicators in January 1993.  This is a prime 
example that only the evidence at the time of each rating 
decision controls a claim for CUE.  As noted above, a 
disagreement as to how the facts were weighed or evaluated 
does not provide a basis for CUE.  Again, the law and 
regulations extant at the time of the January 1993 decision 
are clearly against the contention advanced in this appeal.


ORDER

The claim that there was CUE in the January 1993 rating 
decision in not granting a compensable rating for the 
veteran's left and right knee arthralgia, is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



